THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 November 12, 2020



In the Court of Appeals of Georgia
 A20A1586. WOOTEN v. THE STATE.

      MCFADDEN, Chief Judge.

      After a jury trial, Alphonso Wooten was convicted of armed robbery and

aggravated assault. The trial court merged the aggravated assault charge into the

armed robbery charge and sentenced Wooten as a recidivist to life in prison without

the possibility of parole. Wooten appeals, arguing that he did not validly waive his

right to counsel when he elected to represent himself midway through the jury trial;

that the prosecuting attorney improperly vouched for the credibility of the victim in

his closing argument; and that Wooten was improperly sentenced as a recidivist.

      We hold that the record shows that Wooten knowingly and intelligently chose

to represent himself and to waive his right to counsel; that Wooten did not preserve
any alleged error in the prosecuting attorney’s closing argument; and that the trial

court did not err in sentencing Wooten as a recidivist. So we affirm.

      1. Waiver of right to counsel.

      Wooten argues that he did not knowingly and intelligently waive his right to

counsel because the trial court failed to adequately inform him of the dangers of

self-representation. See generally Haynes v. State, __ Ga. App. __, __ (1) (__ SE2d

__) (Case No. A20A1347, decided Sept. 10, 2020). We disagree.

      “[W]hen a defendant challenges an alleged waiver [of the right to counsel] on

appeal, it is the [s]tate’s burden to prove that the defendant received sufficient

information and guidance from the trial court upon which to knowingly and

intelligently relinquish this right. This evidence must overcome the presumption

against waiver.” Hamilton v. State, 233 Ga. App. 463, 467 (1) (b) (504 SE2d 236)

(1998) (citations omitted). The state met its burden here.

      The record shows that the trial began on March 2, 2010. The state presented the

testimony of three witnesses, and then the court adjourned for lunch. When the trial

resumed after the lunch break, defense counsel informed the court that Wooten had

decided to represent himself. The trial court questioned Wooten, advised him of the

dangers of self-representation, and then relieved appointed counsel of his duties.

                                          2
Appointed counsel, too, had advised Wooten of the consequences of self-

representation, warning him that if he insisted on representing himself, he almost

certainly would end up with a life sentence.

      “Under Faretta [v. California, 422 U. S. 806 (95 SCt 2525, 45 LE2d 562)

(1975),] the trial court must apprise the defendant of the dangers and disadvantages

inherent in representing himself so that the record will establish that he knows what

he is doing and his choice is made with eyes open.” State v. Evans, 285 Ga. 67, 68

(673 SE2d 243) (2009) (citation and punctuation omitted). Wooten argues that the

trial court did not adequately warn him of the dangers of self-representation because

the court’s warning was not tailored to the specific dangers inherent in his case. But

the trial court is not required to “probe the defendant’s case and advise the defendant

as to legal strategies to ensure that a waiver is intelligently made.” Evans, 285 Ga. at

69. Instead, “the record need only reflect that the accused was made aware of the

dangers of self-representation and nevertheless made a knowing and intelligent

waiver.” Id. at 68 (citation and punctuation omitted).

      Here, the record shows that the trial court thoroughly advised Wooten. Among

other things, the trial court warned Wooten that self-representation is almost always

unwise; that he might defend himself to his own detriment and get convicted; that he

                                           3
would be entitled to no special treatment simply because he was representing himself;

that he would have to “follow all the technical rules of substantive law, criminal

procedure, and evidence in the making of motions, objections, and the presentation

of evidence, and in all other respects with regard to [the] trial”; that he would have

to abide by the same rules that lawyers learned over years; that he would be assuming

full responsibility for his defense; that he might miss important defenses because he

lacked knowledge of the law; that he would lose the benefit of an attorney’s

independent perspective in analyzing, reviewing, and presenting the case in the most

effective way; that he might not be able to present the case in a manner to obtain the

most favorable sentence should he be found guilty; that since he was incarcerated,

without an attorney his access to the district attorney would be reduced, making it less

likely that he and the district attorney would work out a favorable disposition; that the

prosecution was represented by a skilled, experienced attorney who would not go

easier on him just because he represented himself; that he would receive no special

treatment or assistance from the court; that the court could terminate his self-

representation should he behave in a disruptive manner; that he could not claim his

own incompetent self-representation as a basis of appeal; that the trial would not be

delayed simply because he wanted to terminate his attorney and proceed pro se; and

                                           4
that he had the right to a lawyer. The court asked Wooten about his age, education,

reading ability, and writing ability; whether he had any mental health issues that

could affect his self-representation; whether he had used any drugs that could affect

his ability to understand the proceedings; and about his prior experience being

represented by an attorney. The court asked whether Wooten had been threatened or

promised anything to release his attorney and, explicitly, whether he waived his right

to have a lawyer represent him.

      “We find no error in the trial court’s determination that [Wooten] waived his

right to appointed counsel and that he voluntarily and intelligently elected to proceed

pro se after being fully apprised of the possible consequences.” Staples v. State, 209

Ga. App. 802, 804 (3) (434 SE2d 757) (1993). See also Kelly v. State, 344 Ga. App.

433, 435-437 (810 SE2d 197) (2018) (colloquy similar to that here demonstrated that

defendant knowingly and voluntarily waived his right to counsel after being warned

of the dangers of self-representation).

      2. Closing argument.

      Wooten argues that the prosecuting attorney improperly vouched for the

victim’s credibility when, in closing argument, he allegedly stated that her testimony

was believable. Wooten, “however, did not raise that specific objection in the trial

                                          5
court. To preserve a specific point for appellate review, an objection based on that

specific ground must be made in the trial court. Therefore, having failed to raise the

objection below, [Wooten] has waived it for the purpose of appeal.” Bills v. State, 283

Ga. App. 660, 664 (3) (642 SE2d 352) (2007). Accord Miller v. State, 275 Ga. 730,

739-40 (7) (571 SE2d 788) (2002). And plain error review is not “available for errors

relating to alleged improper remarks being made during closing argument[.]” Gates

v. State, 298 Ga. 324, 329 (4) (781 SE2d 772) (2016).

      3. Sentencing.

      Wooten argues that the trial court erred by sentencing him as a recidivist

because the record showed that one of his three predicate felony convictions was

uncounseled. We disagree.

      When the state seeks recidivist punishment because of prior felony convictions

entered on guilty pleas, “the burden is on the [s]tate to prove both the existence of the

prior guilty pleas and that the defendant was represented by counsel in all felony

cases and those misdemeanor proceedings where imprisonment resulted[,]” Nash v.

State, 271 Ga. 281, 285 (519 SE2d 893) (1999), or

      that the defendant had waived his right to counsel. The [s]tate can do
      this by introducing a transcript of the plea hearing, a docket entry or


                                           6
      another document affirmatively showing that the right to counsel was
      waived. When the [s]tate is able to show that the defendant waived his
      right to counsel, a presumption of regularity attaches to the plea
      proceedings and the burden then shifts to the defendant to show any
      irregularities in the proceedings.


Bell v. State, 328 Ga. App. 813 (762 SE2d 827) (2014) (citations and punctuation

omitted). To meet his burden, the defendant must

      produce some affirmative evidence showing an infringement of his
      rights or a procedural irregularity in the taking of the plea. Defendant
      can attempt to meet his burden of production with a transcript, with
      testimony regarding the taking of the plea, or with other affirmative
      evidence. A silent record or the mere naked assertion by an accused that
      his prior counseled plea was not made knowingly and intelligently is
      insufficient. If the defendant is able to present evidence that a
      constitutional infirmity exists, then the burden of proving the
      constitutionality of the plea shifts to the [s]tate. The [s]tate will meet its
      burden of proof if it introduces a “perfect” transcript of the taking of the
      guilty plea, one which reflects a colloquy between judge and defendant
      wherein the defendant was informed of and specifically waived his right
      to trial by jury, his privilege against self incrimination, and his right to
      confront his accusers. If the [s]tate introduces anything less than a
      “perfect” transcript, the judge then must weigh the evidence submitted
      by the defendant and by the [s]tate to determine whether the [s]tate has
      met its burden of [proof].



                                            7
Nash, 271 Ga. at 285 (citations and punctuation omitted).

      Wooten specifically challenges his 1997 Toombs County judgment of

conviction entered on a negotiated guilty plea to two counts of aggravated assault

upon a peace officer. To prove this conviction, the state introduced a certified copy

of the judgment of conviction. The form sentencing sheet for this conviction has the

notation “Attorney Waived” handwritten in the section stating that “The defendant

was represented by the Honorable _________ Attorney at Law ____________ county

by (Employment) (Appointment).” At the motion for new trial hearing, when asked

if he had ever represented himself before the instant trial, Wooten responded, “No.”

When he was specifically asked about his Toombs County convictions, Wooten

testified that he had engaged paid counsel but that counsel failed to appear when the

case was called for trial, so he “went on ahead and took a plea [him]self. [He] didn’t

represent [him]self.” In the order denying Wooten’s motion for new trial, the trial

court held “that any inconsistencies that existed with certified copies of Defendant’s

convictions have now been resolved, and the Court hereby resentences Defendant to

life in prison without parole.”

      “[T]he trial court had the responsibility to weigh the evidence submitted by

[Wooten] and by the [s]tate to determine whether the [s]tate met its burden of proving

                                          8
that [Wooten’s] prior guilty plea[ was] informed and voluntary, and made with an

articulated waiver of the three Boykin rights.” State v. Athey, 352 Ga. App. 419, 422

(834 SE2d 913) (2019) (applying Nash, supra, to determine as elements of a felony

shoplifting charge the validity of prior guilty pleas to theft by shoplifting). Wooten’s

credibility and the weight to be given his testimony were “matters within the purview

of the trial court.” Id. (citation and punctuation omitted). Wooten has not shown that

the trial court erred in finding that Wooten’s Toombs County judgment of conviction

could be used for the purposes of recidivist punishment.

      Judgment affirmed. Doyle, P. J., and Hodges, J., concur.




                                           9